Citation Nr: 1333900	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  08-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969 and from February 1971 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at hearings at the RO in Houston, Texas in August 2010 and October 2012 regarding this and other claims not on appeal.  These transcripts have been associated with the claims file. 

This case was before the Board in December 2010 and remanded for clarification of a private audiogram and to schedule the Veteran for VA examinations.  The case was again before the Board in August 2012 and again remanded to afford the Veteran a Board hearing, which was conducted in October 2012. 

The case was most recently before the Board in July 2013 and remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the hearing loss claim in July 2013 to afford the Veteran a VA audiology examination to determine the current severity of his bilateral hearing loss disability. Although the Veteran underwent this examination in August 2013, the audiologist did not report the audiometric results or provide an opinion as to the effects of the Veteran's hearing loss on social and occupational functioning because she determined them to be invalid due to poor inter-test consistency.  

Given the examiner's response, THE LAW REQUIRES that the matter be returned to the examiner for clarification or a new examination. Peters v. Brown, 6 Vet. App. 540 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the August 2013 examination. If that examiner is no longer available, have the file reviewed by a similarly-qualified examiner. If necessary, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability.  

a).  All testing deemed necessary by the examiner should be performed and the results reported in detail, including all pure tone thresholds, pure tone threshold averages and Maryland CNC tests.

b).  The examiner should specifically comment on the functional effects of his hearing loss disability, to include the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability. 

IF TEST RESULTS ARE CONSIDERED INVALID OR AN INCCURATE DEPICTION OF THE SEVERITY OF THE VETERAN'S HEARING LOSS, SUCH A CONCLUSION SHOULD BE EXPLAINED IN DETAIL INCLUDING AN OPINION AS TO WHETHER ANY OTHER TESTING MAY BE ACCOMPLISHED.

IF THE EXAMINATION TESTS REMAIN INVALLID OR NOT RELIABLE, PLEASE INDICATE WHETHER THERE IS ANY EVIDENCE OF MALINGERING OR FALSIFICATION IN TEST PERFORMANCE.

* The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

* The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

* The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case must then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


